Citation Nr: 1721620	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-33 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for interstitial cystitis, to include as secondary to exposure to contaminated water at Camp Lejeune. 

2.  Entitlement to service connection for fibromyalgia (also claimed as twitching limbs and neuropathic pain), to include as secondary to exposure to contaminated water at Camp Lejeune. 

3.  Entitlement to service connection for urticaria, to include as secondary to exposure to contaminated water at Camp Lejeune.

4.  Entitlement to service connection for endometriosis, status post hysterectomy (also claimed as pelvic pain and periumbilical attenuation), to include as secondary to exposure to contaminated water at Camp Lejeune.

5.  Entitlement to service connection for seizures, to include as secondary to exposure to contaminated water at Camp Lejeune.


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to October 1987.

This matter is before the Board of Veterans Appeals (Board) on appeal from a September 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In a June 2014 Appeal to Board of Veterans' Appeals, the Veteran requested a videoconference hearing before a Veterans Law Judge.  The Board remanded the appeal in June 2014 to schedule the hearing as requested by the Veteran.  The Veteran failed to report for a Board hearing scheduled in April 2017 without good cause shown, and therefore, the hearing request is deemed withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  The Veteran contends that diagnosed interstitial cystitis, fibromyalgia, urticaria, endometriosis, and seizure disorder were caused by or are related to service, specifically exposure to contaminated water at Camp Lejeune.  A medical opinion was obtained in February 2014 by a subject matter expert on the Camp Lejeune Contaminated Water Project.  The examiner opined that these disabilities were less likely than not caused by or the result of exposure to contaminated water at Camp Lejeune.  The examiner explained that according to the committee on contaminated drinking water at Camp Lejeune, there is no information linking chronic exposure to trichloroethylene (TCE), perchloroethylene (PCE) benzene, vinyl chloride to the development of fibromyalgia, urticaria, interstitial cystitis, endometriosis, or seizures.  The examiner did not opine as to whether these disabilities were caused by or related to service, other than exposure to contaminated water.

On entry to service, a report of medical examination noted no illnesses or disorders, and all of the Veteran's systems were marked normal.  In a contemporaneous report of medical history, the Veteran reported she was in good health.  However, the Veteran's service medical records indicate complaints and diagnoses that may be related to her current diagnoses.  There is no medical opinion as to whether there is a nexus between service and the disabilities on a direct basis.  Therefore, the Board must remand the claim to obtain a medical opinion that addresses the above.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (When VA provides an examination or obtains an opinion, VA must ensure that the examination or opinion is adequate).  

Specifically, regarding the claim for urticaria, the Veteran complained of a rash on her right leg in a January 1984 service medical record.  In a November 1985 service medical record, the Veteran again complained of a rash on her leg.  In January 1986, the Veteran was diagnosed with scratch dermatitis.  Post-service private medical records indicate a history of chronic idiopathic urticaria and angioedema.

Regarding the claim for interstitial cystitis, the Veteran complained of stomach pain in March 1984 service medical records.  In a June 1984 service medical record, the Veteran complained of abdominal pain, with nausea and vomiting.  It appears the examiner assessed the problem as cystitis and gastroenteritis.  In January 1985 service medical records, the Veteran was assessed as having dysuria, vaginal bleeding, vaginal discharge, and adnexal fullness.  Service medical records in 1986 also show complaints of abdominal cramps and swelling.  

Regarding the claim for endometriosis, the Veteran underwent a caesarian section in August 1987.  In October 1987, the Veteran complained of worsening pain to the vaginal area.  In April 1991 private medical record, the doctor noted that the Veteran complained of pelvic pain since a cesarean section approximately four years ago.  A May 1992 private medical record indicates a diagnosis of minimal endometriosis and minimal pelvic adhesions after a laparoscopy procedure.  

Regarding the claim for fibromyalgia, February 1984 service treatment record show complaints of pain in both knees and swollen ankles; possible stress edema was assessed.  In May 1985, the Veteran reported bilateral knee pain.  In June 1985, the Veteran underwent physical therapy to increase the strength in her knees and to decrease the pain.  In September 1985 the Veteran complained of painful and swollen lips as well as painful swelling of the fingers and toes; a positive diagnosis for herpes simplex virus from June 1985 was noted.  In November 1986, the Veteran was seen for left ankle sprain.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private medical records not yet associated with the record.

2.  Schedule the Veteran for a VA examination with an examiner in the appropriate specialties to determine the etiology of the Veteran's interstitial cystitis, fibromyalgia, urticaria, endometriosis, and seizures.  The examiner must review the claims file and should note that review in the report.  The rationale for all opinions should be provided.  The examiner should explicitly provide the following opinions:

(a) Is it at least as likely as not (50 percent or greater probability) that a fibromyalgia disability was incurred during service, or is due to any event, disease, or injury during service.  The examiner should discuss the significance, if any, of entries in the Veteran's service treatment records to including the following: February 1984 service treatment record show complaints of pain in both knees and swollen ankles; possible stress edema was assessed.  In May 1985, the Veteran reported bilateral knee pain.  In June 1985, the Veteran underwent physical therapy to increase the strength in her knees and to decrease the pain.  In September 1985 the Veteran complained of painful and swollen lips as well as painful swelling of the fingers and toes; a positive diagnosis for herpes simplex virus from June 1985 was noted.  In November 1986, the Veteran was seen for left ankle sprain.

(b) Is it at least as likely as not (50 percent or greater probability) that a seizure disorder was incurred during service, or is due to any event, disease, or injury during service.  

(c) Is it at least as likely as not (50 percent or greater probability) that an urticaria disability was incurred during service, or is due to any event, disease, or injury during service.  The examiner should discuss the service medical records, specifically January 1984 and November 1985 records describing rashes, and a January 1986 record diagnosing the Veteran with scratch dermatitis. 

(d) Is it at least as likely as not (50 percent or greater probability) that an interstitial cystitis disability was incurred during service, or is due to any event, disease, or injury during service.  The examiner should discuss the service medical records, specifically June 1984 records indicating a possible diagnosis of cystitis.

(e) Is it at least as likely as not (50 percent or greater probability) that an endometriosis disability was incurred during service, or is due to any event, disease, or injury during service.  The examiner should discuss the service medical records, specifically those noting pelvic and abdominal pain, and complaints after the August 1987 caesarian section.  

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


